DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 12/24/2021.
Allowable Subject Matter
3. 	Claims 1-8, 10-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Park et al. (US Pub 2012/0314459) teaches (Fig. 1-4) a power supply device (1) for eliminating malfunction of overcurrent protection, comprising: a first transformer (20), comprising a first main coil (CO1) and a first secondary coil (CO2), wherein the first main coil (CO1) receives an input voltage (VIN), and the first secondary coil (CO2) generates an induced voltage (V2); a power switch element (m), selectively coupling the first main coil (CO1) to a ground voltage (ground); an output stage circuit (D1, C4), generating an output current (Iout) according to the induced voltage (V2); a detection circuit (R3, 220, D4), monitoring the output current (Iout), and generating a detection voltage (VSE2) according to the output current (Iout); a feedback compensation circuit (210, D2-D3, R4, R5, PD, PT), coupled to the output stage circuit (D1, C4), and generating a feedback voltage (VFB, generated using VSE1 of 210 that is passed through D3, R5, and PD, PT, respectively, and used in controller 100) and a coupling current (current of PT; para 54-58), wherein the feedback compensation circuit (210, D2-D3, R4, R5, PD, PT) comprises a linear optical coupler (photodiode PD, photo switch PT) and a voltage regulator (D2, D3, R4, R5); a PWM (Pulse Width Modulation) IC (Integrated Circuit) (100), generating a PWM voltage (gate drive voltage VG) according to the feedback voltage (VFB); and a second main coil (auxiliary coil CO3). 
However, Majid et al. (US Pat 5995384) teaches (Fig. 2-14) a second transformer (L13, L14), comprising a second main coil (L14) and a second secondary coil (L13), wherein the second main coil (L14) receives the coupling current ( startup current source vs. stand-by current source (col. 2 L2-24) that passes thru C14, using ‘Tr12, R11’ generating demagnetization current; col. 4 L14-40), and the second secondary coil (L13) generates a control voltage (voltage that drives Tr13); and a control circuit (microprocessor), selectively enabling or disabling (using sw1, sw2) 
However, Liu et al. ( US Pub 2018/0177010) teaches (Fig. 1-6, para 87-102) a control circuit (21, 36, 38), selectively (output of 36 and/or 38 are used control 34, wherein input select 18 (controlled by MCU 21) is used to in 36; para 77 and 44) enabling or disabling (para 88-93) the linear optical coupler (34) and the voltage regulator (32) according to the detection voltage (38 receiving detected Vled, and 36 receives detected output Iled) and the control voltage (Vaux are used in both 36 and 38).
However, Park et al., Majid et al. and Liu et al. collectively fail to teach “the PWM IC comprises: an error amplifier, wherein the error amplifier has a positive input terminal for receiving a reference voltage, a negative input terminal for receiving the feedback voltage, and an output terminal coupled to a thirteenth node; and a comparator, wherein the comparator has a positive input terminal for receiving a triangular-wave voltage, a negative input terminal coupled to the thirteenth node, and  an output terminal for outputting the PWM voltage”.
Claims 2-8 and 10-15 are depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        1/18/2022



	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839